Citation Nr: 0012162	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-47 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal initially arose from an April 1992 decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.  In a decision dated in November 1997, the Board of 
Veterans' Appeals (Board) denied service connection for PTSD.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In April 1999, 
the parties submitted a Joint Motion For Remand And To 
Suspend Further Proceedings.  In an order dated in April 
1999, the Court granted the joint motion, and vacated the 
Board decision which had denied the benefit sought on appeal.  
A copy of the joint motion and the Court's Order have been 
incorporated into the veteran's claims folder.


REMAND

In October 1999, January 2000 and February 2000, the 
veteran's attorney submitted copies of what he identified as 
the Operational Report for the 25th Infantry Division Support 
Command, for the period ending July 31, 1968; the Operational 
Report Lessons Learned, for the 2nd Brigade, 4th Infantry 
Division; and excerpts from the veteran's diary dated in 
1968.  In correspondence received in January 2000 and 
February 2000, the veteran's attorney waived adjudication by 
the RO of this additional evidence.

In the correspondence received in October 1999, the veteran's 
attorney asserted that the primary issue in this case was 
verification of the stressor that allegedly caused the 
veteran's PTSD, which would require research of all pertinent 
unit and personnel records.  Similarly, in the correspondence 
received in January 2000 and February 2000, the veteran's 
attorney asserted that the original objective of the remand, 
obtaining the veteran's Social Security records, was now 
irrelevant: the 

recently submitted Operational Reports and diary excerpts 
constituted evidence that the veteran was engaged in combat 
with the enemy, and verify his claimed stressors.  

The Board notes that, while the recently submitted evidence 
addresses the issue of whether the veteran was engaged in 
combat and whether he experienced verified stressors, the 
apparent value of the veteran's Social Security records, 
which the Court has directed VA to obtain, stems from the 
fact that they might support a finding of current PTSD.  
These records must be obtained and associated with the 
veteran's claims file.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request a 
copy of any decision, as well as all 
associated medical records, pertaining to 
a determination of the veteran's 
entitlement to disability benefits.

2.  The RO must make a specific 
determination, based on the entire record 
including the veteran's Social Security 
records, statements of alleged inservice 
stressors and recently submitted 
Operation Reports and diary excerpts, 
with respect to whether the veteran was 
engaged in combat with the enemy at any 
time and whether any of his reported 
stressors occurred during such activity 
so that further corroboration is not 
required.  If combat service is not 
found, the RO should attempt to verify 
all alleged stressors.  

3.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, or that 
certain stressors must be presumed, the 
RO must specify what stressor or 
stressors it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If the RO determines that the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
schedule the veteran for an examination 
by an appropriate VA examiner, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV.  The RO must 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events as reported in the record 
may be considered for the purpose of 
determining whether inservice stressors 
were severe enough to have caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

5.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD, with consideration 
of all applicable amended regulations, to 
include 64 Fed.Reg. 32807 - 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) 
(1999)).

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

